Citation Nr: 0020664	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder to include post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for disability 
resulting from medication used in treating an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from March 1975 to October 
1977.  

A Board decision in November 1985 denied service connection 
for a psychiatric disability on the basis that an acquired 
psychiatric disability was not manifest in service or at any 
time after discharge from service.  

The veteran's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder was denied by 
Board decision in April 1997 on the basis that new and 
material evidence had not been submitted.  The Board noted 
that the evidentiary record still showed no chronic acquired 
psychiatric disorder during service and no medical nexus 
between any current psychiatric disability and service.  In 
that same decision, the Board denied the veteran's initial 
claim for service connection for PTSD as not well grounded 
finding that there was no definitive showing of the presence 
of PTSD during or subsequent to service.  

In September 1998, the RO continued the prior denial of 
service connection for an acquired psychiatric disability to 
include PTSD on the basis that new and material evidence had 
not been submitted to reopen the claim.  The veteran's 
representative's has argued that a remand is in order because 
the RO did not consider the holding in Hodge v. West, 155 F. 
3d 1356 (Fed Cir 1998) in the rating decision of September 
1998.  

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. § 
3.156 (1999).  

Hodge, supra, eliminated the United States Court of Appeals 
for Veterans Claims-imposed requirement that the evidence in 
question, when considered along with all of the evidence of 
record, both new and old, be of sufficient probative value to 
change the outcome of the case pointing out that § 3.156 only 
requires that the evidence in question, by itself, or when 
considered in conjunction with the evidence already of 
record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed in this 
case.  

In this regard, a review of this case shows that the RO has 
not based its denial of the veteran's claim solely on the 
language held invalid by the Federal Circuit in Hodge, supra.  
Although the old criteria were incorrectly referred to in 
both the September 1998 rating action and the January 1999 
Statement of the Case, the RO also furnished sufficient 
separate independent grounds for the finding that the 
evidence was not new and material.  In the Statement of the 
Case, the RO cited the provisions of § 3.156 and pointed out 
to the veteran that the submitted evidence was merely 
cumulative as it essentially duplicated evidence previously 
considered.  The RO then addressed each individual piece of 
evidence submitted by the veteran and explained why it was 
not new and material without any reference to the invalidated 
criteria.  Thus, the RO's denial of the veteran's claim is 
constructively consistent with Hodge, supra, and the veteran 
is not prejudiced by the Board's consideration of that 
Federal Circuit decision in this case.  

The veteran's claim for service connection for the side 
effects (blinking eyes) of his psychotropic medication has 
been developed for appellate review and will be decided 
below.  However, based on the factual situation in this case, 
this claim also represents a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151.  This § 1151 issue has not 
been developed for appellate review at this time, is not 
inextricably intertwined with any current issue and is 
therefore, referred to the RO for necessary action.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
to include PTSD was last denied by the Board in April 1997.  
Service connection for an acquired psychiatric disorder had 
previously been denied by the Board in November 1985.  

2.  The evidence associated with the claims file since the 
1997 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for an acquired psychiatric 
disability to include PTSD.  

3.  The veteran is not service connected for a psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  The Board's April 1997 decision denying service 
connection for an acquired psychiatric disorder to include 
PTSD is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
(c) (1999).

3.  The claim for service connection for disability resulting 
from medication used in treating an acquired psychiatric 
disorder is denied for failure to state a claim upon which 
relief can be granted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. 3.310 (1999); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498.  

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 38 
C.F.R. 
§ 20.1100 (1999). 

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide the 
merits of the claim fairly.  38 C.F.R. § 3.156(a) (1999).  

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999). First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide the merits of the claim fairly."  If all 
three tests are satisfied, the claim must be reopened.  See 
Hodge, supra.  

Analysis

In the present case, there was no reconsideration of the 
April 1997 Board decision and the appellant did not appeal 
that decision to the United States Court of Appeals for 
Veterans Claims and accordingly, the Board's April 1997 
decision is final.  

With the above-cited facts and law for consideration, the 
Board will not reopen this claim.  When read together with 
the appellant's contentions on appeal, the Board concludes 
that the evidence submitted or associated with the record 
since the April 1997 decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The question to be addressed by the Board is whether the 
appellant has submitted new and material evidence to reopen 
his previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.  

The Board last denied the appellant's claim in April 1997 
finding that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  The underlying bases for the 
denial was that there was no indication of any nexus between 
any current psychiatric disorder and the veteran's period of 
service.  There was also no showing by competent medical 
evidence of the presence of any acquired psychiatric disorder 
either during service or at any time proximate to service 
discharge.  The Board's April 1997 decision also denied the 
veteran's initial claim for service connection for PTSD 
finding that that claim was not well grounded as there had 
been no diagnosis of PTSD by competent medical authority on 
which service connection could be based.  

Since that decision and in support of his claim to reopen, 
the veteran has furnished the following:

A February 1997 statement from a VA staff psychiatrist 
indicating that she has been treating the veteran since 1992.  
She noted that the veteran is suffering from a delusional 
disorder and panic disorder with agoraphobia.  She also noted 
associated recurring depression and obsessive ruminations.  
She described his treatment, the severity of his condition 
and stated that he would need continuing treatment.  

A copy of a 1976 service letter of reprimand to the veteran 
and his response along with the veteran's opinion that these 
materials establish the presence of an acquired psychiatric 
disability during service.  

Reiteration of his prior contentions relating his current 
psychiatric disorders to service.  He also pointed out that 
the Social Security Administration has recognized his 
psychiatric disability as beginning in 1983.  

In March 1998, the veteran advised the RO that he would 
furnish additional evidence in support of his attempt to 
reopen.  The veteran did not furnish the cited additional 
evidence, although he did engage in subsequent correspondence 
with the RO on other matters.  

A careful review of the materials submitted by the veteran 
shows that they do not address the underlying bases for the 
prior denial and that reopening of that denied claim is not 
warranted.  

The statement from the VA psychiatrist, while new, relates 
only to the veteran's psychiatric status from 1992 to 1997 
and suggests no nexus between the diagnosed conditions and 
the veteran's period of service that ended in 1977.  She also 
does not provide any indication of the presence of PTSD, an 
absence that served as the basis of the 1997 denial.  Thus, 
her submission is not material as to the prior denial.   

Moreover, the Board finds that the veteran's statements 
essentially reiterate his previously considered contentions 
with respect to the claimed disabilities beginning in 
service, and as such are not considered to be new.  To the 
extent that the appellant contends that he has a disability 
that was incurred in service, such statements, being in 
effect lay speculation on medical issues involving the 
presence or etiology of a disability, are not probative to 
this claim and, therefore, are deemed to be not material.  
The same holds true for the veteran's opinion that the 
submitted 1976 service material demonstrated the presence of 
an acquired psychiatric disorder, an opinion that is 
contradicted by all of the competent medical evidence of 
record.  

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.  

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  Here, the veteran has been so advised by the 
Board decision in 1997, the January 1999 Statement of the 
Case and herein.  

Further, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claims.  
Specifically, there is no indication that any outstanding 
medical records would provide the necessary nexus between the 
current psychiatric disorder and service or provide a current 
diagnosis of PTSD.  Thus, as the obligation under section 
5103(a) has been complied with, to the extent possible, 
further development by VA is not required or indicated at 
this time.

Secondary Service Connection

Legal Criteria

Service connection may be granted for a disability incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131.  

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.  

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Analysis

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
purposes of this decision, the pivotal consideration is not 
with the evidence, but only to the law and its meaning.  
Thus, the concept of well grounded is not applicable.  See 
Sabonis.  

In this regard, the Board notes that the reopening of the 
veteran's previously denied claim for service connection for 
an acquired psychiatric disorder has again been denied for 
the reasons set out above.  Thus, the veteran is not service 
connected for any psychiatric disorder.  

The Board has reviewed the evidence of record and the 
pertinent laws and regulations and determined that the award 
of the benefit sought is not warranted as a matter of law.  
To allow the veteran's claim there is a prerequisite of an 
underlying service-connected disability to which a grant of 
secondary service connection can attach.  Here, there is no 
service-connected psychiatric disability to serve as a basis 
for the veteran's claim for secondary service connection.  
The Board has considered and rejected the veteran's arguments 
as not relevant or probative as to the appellate issue.  
While the veteran feels that his psychiatric condition should 
be service connected, his claim for service connection has 
been denied on several occasions, most recently herein.  

There is no legal basis for the award of secondary service 
connection based on medication taken for a psychiatric 
disorder, when the underlying psychiatric disorder is not 
service connected.  In the absence of a service-connected 
psychiatric disability, the veteran's claim under the 
provisions of 38 C.F.R. § 3.310, which requires an underlying 
service connected disability, lacks legal merit and 
entitlement under law and must be denied.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD not having been submitted, the benefits on 
appeal remain denied.  

Entitlement to service connection for disability resulting 
from medication used in treating an acquired psychiatric 
disorder is denied.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

